Opinion filed July 2, 2009




                                              In The


   Eleventh Court of Appeals
                                           ____________

                                     No. 11-08-00250-CR
                                         __________

                         BARNARD WASHINGTON, Appellant

                                                 V.

                                STATE OF TEXAS, Appellee


                             On Appeal from the 106th District Court

                                      Dawson County, Texas

                                 Trial Court Cause No. 07-6704


                             MEMORANDUM OPINION
       The jury convicted Barnard Washington of two counts of assault on a public servant, found
neither of the enhancement allegations to be true, and assessed his punishment at confinement for
ten years for the first count and five years for the second count. We modify and affirm.
                                      Procedural Background
       Appellant was indicted for striking Correctional Officer Alfredo Molina in the face with a
closed fist (Count One) and for striking Correctional Officer Isaac Infante in the face and upper body
with a closed fist (Count Two). The indictment also alleged three prior felony convictions for
delivery of cocaine. Counsel was appointed to represent appellant, and appellant filed multiple
motions to dismiss court-appointed counsel.
        Appellant eventually filed a motion for a Faretta hearing1 in order that he could represent
himself. After the Faretta hearing, the trial court granted the motion. Appellant summarily rejected
the State’s most recent plea bargain, and the case proceeded to trial before the jury.
                                                      Issues on Appeal
        In his pro se brief, appellant brings four points of error. First, appellant argues that the
Special Prison Prosecution Unit is an illegal agency. Next, he contends that the trial court had no
jurisdiction to proceed because the record is absent of all of the prerequisites to invest jurisdiction.
Third, he argues that he was deprived of his constitutional rights to be present during pretrial
hearings. Finally, appellant contends that he was denied his constitutional right to counsel at all
phases of the trial court proceedings.
        Appellant also states eleven questions in his brief that reiterate his four points plus contend
that the trial court forced him to represent himself, the trial court erred by failing to rule on his
motion to quash the indictment, the trial court erred by not granting a continuance, the trial court
erred by submitting the second count to the jury, and the trial court erred by failing to submit
instructions on lesser included offenses. Appellant also contends that his case should never have
gone before the jury.
                                                      State’s Response
        The State contends that appellant has waived his first, second, and fourth points of error. The
State further points out that TEX . GOV ’T CODE ANN . § 41.102 (Vernon Supp. 2008) allows a district
attorney to employ, hire, or retain assistance in prosecuting cases; that a complaint is not a
prerequisite for a felony case; and that appellant exercised his right to represent himself. In response
to the third point, the State responds that the record does not support appellant’s contentions.
                                  Analysis of Appellant’s Complaints on Appeal
        The record before this court reflects that appellant was physically present in the courtroom
during the pretrial and trial proceedings. Appellant filed a pro se notice of appeal. No posttrial
motions were filed, and no posttrial hearings were conducted. The record further reflects that
appellant asserted his rights to represent himself and that appellant was allowed to exercise those


        1
            Faretta v. California, 422 U.S. 806 (1975).

                                                             2
rights after a proper hearing. In addition, the record includes the requisite documents to invoke the
trial court’s jurisdiction. TEX . CODE CRIM . PROC. ANN . art. 4.05 (Vernon 2005), arts. 21.01-.19
(Vernon 2009). As the State noted, neither a complaint nor an information is a prerequisite in a
felony case.
        The record before this court does not support appellant’s contentions that he was forced to
represent himself or forced to proceed to a jury trial, that he was not allowed to be present during the
trial court proceedings, that the trial court erred in its charge to the jury, or that the trial court erred
in proceeding to trial. The record affirmatively reflects that appellant asserted his rights to self-
representation and that appellant told the trial court that he had no objections to the charge.
Appellant’s arguments concerning his motion to quash and his motion for continuance are based on
his contentions that he was forced to represent himself, that the proper documents were not filed, and
that he was denied his right to be present in pretrial proceedings that he has deemed are required
under state and federal law. These arguments are supported by neither the facts of this case nor the
applicable laws. The record reflects that the applicable provisions of TEX . CODE CRIM . PROC. ANN .
arts. 25.01-.02, 26.01-.15 (Vernon 2009), arts. 27.01-.18, 28.01-.14, 29.01-.13 (Vernon 2006) were
complied with and that the pretrial hearings that appellant complains were not conducted were not
appropriate.
        We agree with the State’s contentions that appellant has not properly preserved his
complaints in his first, second, and fourth points. Moreover, we note that his contentions as to the
special prosecutor are not well-founded. Section 41.102; see also TEX . CODE CRIM . PROC. ANN .
art. 104.003 (Vernon Supp. 2008).
        All of appellant’s contentions on appeal have been considered. Each contention is overruled.
                                                 Holding
        The judgment of the trial court is modified to reflect that the trial court imposed a sentence
of confinement for ten years for the first count and a sentence of confinement for five years for the
second count. As modified, the judgment of the trial court is affirmed.


                                                                          PER CURIAM
July 2, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.


                                                     3